DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 are pending in this Office action.
Double Patenting
Claims 1 – 15 of this application is patentably indistinct from claim 1 – 19 of Application No. 16/229,832, now U.S. Patent 11,010,344. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 
  Instant application 17/322,157
Co-pending Application 16/229,832
Now US Patent 11,087,179
1. A computing system for performing high-density data compression, the computing system comprising: 

a dynamic compression filter selector comprising: 
a data sampler, the data sampler configured to extract a data sample from a set of uncompressed data; and a compression planner, the compression planner configured to: 

compress the data sample using a first compression filter configuration comprising a first plurality of different compression filters arranged in a first sequence; 

calculate a first compression ratio associated with the first compression filter configuration; 

compress the data sample using a second compression filter configuration comprising a second plurality of different compression filters arranged in a second sequence; 

calculate a second compression ratio associated with the second compression filter configuration; 

compare the first compression ratio with the second compression ratio; and select the first compression filter configuration or the second compression filter configuration based on the comparison of the first and second compression ratios to provide a selected compression filter configuration; and 
a compression executor, the compression executor configured to compress the set of uncompressed data using the selected compression filter configuration to provide a compressed data set.












2. The computing system of Claim 1, wherein the first plurality of different compression filters is the same as the second plurality of different compression filters and wherein the first sequence is different than the second sequence.

3. The computing system of Claim 1, wherein at least one of the first plurality of different compression filters is selected from a group consisting of dictionary run-length encoding, dictionary run-length encoding of run-length encoding dictionaries, and week-of encoding.

4. The computing system of Claim 1, wherein at least one of the second plurality of different compression filters is selected from a group consisting of dictionary run-length encoding, dictionary run-length encoding of run-length encoding dictionaries, and week-of encoding.

5. The computing system of Claim 1, wherein the compression executor comprises an output data constructor configured to reduce a size of the compressed data set.

6. The computing system of Claim 1, wherein the compression executor comprises an output header constructor configured to construct metadata to be stored as part of the compressed data set.

7. The computing system of Claim 6, wherein the metadata includes a maximum width of all values in the compressed data set.

8. The computing system of Claim 6, wherein the metadata includes an algorithmic note for identifying a greatest common divisor among all elements of the compressed data set.

9. The computing system of Claim 8, wherein, to decompress the compressed data set, each element of the compressed data set is multiplied by the greatest common divisor.

























10. A method comprising: 

extracting, by a processor, a data sample from a set of uncompressed data; compressing, by the processor, the data sample using a first compression filter configuration comprising a first plurality of different compression filters arranged in a first sequence; calculating, by the processor, a first compression ratio associated with the first compression filter configuration; compressing, by the processor, the data sample using a second compression filter configuration comprising a second plurality of different compression filters arranged in a second sequence; calculating, by the processor, a second compression ratio associated with the second compression filter configuration; comparing, by the processor, the first compression ratio with the second compression ratio; selecting, by the processor, the first compression filter configuration or the second compression filter configuration based on the comparison of the first and second compression ratios to provide a selected compression filter configuration; generating, by the processor and based on the selected compression filter configuration, a compression plan for compressing the set of uncompressed data; compressing, by the processor and according to the compression plan, the set of uncompressed data to provide a compressed data set; and constructing, by the processor, metadata for storing with the compressed data set.









11. The method of Claim 10, wherein the first plurality of different compression filters is the same as the second plurality of different compression filters and wherein the first sequence is different than the second sequence.

12. The method of Claim 10, wherein at least one of the first plurality of different compression filters and at least one of the second plurality of different compression filters are selected from a group consisting of dictionary run-length encoding, dictionary run-length encoding of run-length encoding dictionaries, and week-of encoding.














13. The method of Claim 10, wherein the metadata includes a maximum width of all values in the compressed data set.

14. The method of Claim 10, wherein the metadata includes an algorithmic note for identifying a greatest common divisor among all elements of the compressed data set.

15. The method of Claim 14 further comprising decompressing the compressed data set by multiplying each element of the compressed data set by the greatest common divisor.
1. A computing system for performing high-density data compression, the computing system comprising: 

a dynamic compression filter selector comprising: 
a data sampler, the data sampler configured to extract a data sample from a set of uncompressed data; and 
a compression planner, the compression planner configured to:

compress the data sample using a first compression filter configuration comprising a first plurality of different compression filters arranged in a first sequence; 


calculate a first compression ratio associated with the first compression filter configuration; 

compress the data sample using a second compression filter configuration comprising a second plurality of different compression filters arranged in a second sequence;


calculate a second compression ratio associated with the second compression filter configuration;

compare the first compression ratio with the second compression ratio; and 
select the first compression filter configuration or the second compression filter configuration based on the comparison of the first and second compression ratios to provide a selected compression filter configuration; and 

a compression executor, the compression executor configured to compress the set of uncompressed data using the selected compression filter configuration to provide a compressed data set; and 

the data constructor configured to reduce a size of the compressed data set by performing data byte shrinking, wherein data byte shrinking comprises identifying a maximum value used among all data elements of the compressed data set, calculating a number of bytes necessary for storing the maximum value, and reducing storage space allocated to each element of the data elements to the maximum value.

2. The computing system of claim 1, wherein the first plurality of different compression filters is the same as the second plurality of different compression filters and wherein the first sequence is different than the second sequence. 



3. The computing system of claim 1, wherein at least one of the first plurality of different compression filters is selected from a group consisting of dictionary run-length encoding, dictionary run-length encoding of run-length encoding dictionaries, and week-of encoding. 

4. The computing system of claim 1, wherein at least one of the second plurality of different compression filters is selected from a group consisting of dictionary run-length encoding, dictionary run-length encoding of run-length encoding dictionaries, and week-of encoding. 

5. The computing system of claim 1, wherein the compression executor comprises an output data constructor configured to reduce a size of the compressed data set. 

6. The computing system of claim 5, wherein the output data constructor reduces the size of the compressed data set by performing data byte shrinking, wherein data byte shrinking comprises identifying a maximum value used among all data elements of the compressed data set, calculating a number of bytes necessary for storing the maximum value, and reducing storage space allocated to each element of the data elements to the maximum value. 

7. The computing system of claim 6, wherein, to decompress the compressed data set, each element is expanded to its respective original width. 

8. The computing system of claim 5, wherein the output data constructor reduces the size of the compressed data set by performing at least one of dictionary run-length encoding index omission, dictionary run-length encoding byte shrinking, and range encoding. 

9. The computing system of claim 1, wherein the compression executor comprises an output header constructor configured to construct metadata to be stored as part of the compressed data set. 

10. The computing system of claim 9, wherein the metadata includes a maximum width of all values in the compressed data set. 

11. The computing system of claim 9, wherein the metadata includes an algorithmic note for identifying a greatest common divisor among all elements of the compressed data set. 

12. The computing system of claim 11, wherein, to decompress the compressed data set, each element of the compressed data set is multiplied by the greatest common divisor. 

13. A method comprising: 

extracting, by a processor, a data sample from a set of uncompressed data; compressing, by the processor, the data sample using a first compression filter configuration comprising a first plurality of different compression filters arranged in a first sequence; calculating, by the processor, a first compression ratio associated with the first compression filter configuration; compressing, by the processor, the data sample using a second compression filter configuration comprising a second plurality of different compression filters arranged in a second sequence; calculating, by the processor, a second compression ratio associated with the second compression filter configuration; comparing, by the processor, the first compression ratio with the second compression ratio; selecting, by the processor, the first compression filter configuration or the second compression filter configuration based on the comparison of the first and second compression ratios to provide a selected compression filter configuration; generating, by the processor and based on the selected compression filter configuration, a compression plan for compressing the set of uncompressed data; compressing, by the processor and according to the compression plan, the set of uncompressed data to provide a compressed data set; and constructing, by the processor, metadata for storing with the compressed data set; and 
the data constructor configured to reduce a size of the compressed data set by performing data byte shrinking, wherein data byte shrinking comprises identifying a maximum value used among all data elements of the compressed data set, calculating a number of bytes necessary for storing the maximum value, and reducing storage space allocated to each element of the data elements to the maximum value.

14. The method of claim 13, wherein the first plurality of different compression filters is the same as the second plurality of different compression filters and wherein the first sequence is different than the second sequence. 

15. The method of claim 13, wherein at least one of the first plurality of different compression filters and at least one of the second plurality of different compression filters are selected from a group consisting of dictionary run-length encoding, dictionary run-length encoding of run-length encoding dictionaries, and week-of encoding. 







16. The method of claim 13 further comprising: optimizing, by the processor, the compressed data set by performing at least one of data byte shrinking, dictionary run-length encoding index omission, dictionary run-length encoding byte shrinking, and range encoding. 


17. The method of claim 13, wherein the metadata includes a maximum width of all values in the compressed data set. 

18. The method of claim 13, wherein the metadata includes an algorithmic note for identifying a greatest common divisor among all elements of the compressed data set. 

19. The method of claim 18 further comprising decompressing the compressed data set by multiplying each element of the compressed data set by the greatest common divisor.



Claims 1 – 15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 19 of co-pending application 16/229,832, now U.S. Patent 11,010,344.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “compare the first compression ratio with the second compression ratio; and select the first compression filter configuration or the second compression filter configuration based on the comparison of the first and second compression ratios to provide a selected compression filter configuration; and compress the set of uncompressed data using the selected compression filter configuration to provide a compressed data set.” 
The claimed differences would be obvious to a programmer of ordinary skill in the art, because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the  invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
Therefore, it would have been obvious to modify the instant claims in order to detects and synthesizes data patterns, and selects the optimal compression filter configuration for the particular data sought to be compressed in order to achieve optimal compression ratios.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2016/0094242 issed to William Ackerman et al., (“Ackerman”) and further in view of U.S. Patent 8,966,123 issued to Ibon Gochi Gercia (“Gercia”).
With respect to claims 1 and 10, Ackerman teaches a method and system (Para [0004]), comprising: 
a data sample from a data set (Para [0081], query processing to identify and extract data) of uncompressed data (Para  [0037], uncompressed data 238 is fed into a statistics collector for each enabled compression node);
compress the data sample using a first compression filter configuration comprising a first plurality of different compression filters arranged in a first sequence (Para  [0037], uncompressed data 238 is fed into a statistics collector for each enabled compression node [...] incoming data 238 may be directed to a delta compression statistics collector, a bitshaved compression statistics collector, a Run Length Encoding (RLE) compression statistics collector, a dictionary compression statistics collector; Para [0051], the statistics computation is made for each compression node type [...] the compressor then honors these decisions [...] to produce a compressed structure that may be serialized to a sequence of bits);
calculating a first compression ratio associated with the first compression filter configuration (Para [0025], stortng data in columnar format may have significant advantages in terms of achieving a higher compression ratio [...] as data is usually more structurally similar in columnar format);
compress the data sample using a second compression filter configuration comprising a second plurality of different compression filters arranged in a second sequence (Para [0040], applying various compression schemes, many different outputs, each output associated with a particular compression path or flow, may be generated for a given set of data; see also Para [0041]. compression statistics collectors 425(n) may perform hierarchical/recursive statistics collection);
calculating a second compression ratio associated with the second compression filter configuration (Para [0025], storing data in columnar format may have significant advantages in terms of achieving a higher compression ratio [...] as data is usually more structurally similar in columnar format [interpreted same procedure is applied on second compression filter]);
comparing the first compression ratio with the second compression ratio (Para [0040], the statistics for each path may be compared to one another in order to determine an optimal compression flow for a given set of data); 
selecting the first compression filter configuration or the second compression filter configuration based on the comparison of the first and second compression ratios to provide a selected compression filter configuration (Para [0040], the optimal compression flow used to govern compression); and
compressing the uncompressed data set using the selected compression filter configuration to provide a compressed data set (Para [0040], the optimal compression flow used to govern compression).
Ackerman does not explicitly teach performing high-density data compression.
Garcia is in the field of compression of IF datagrams in a telecommunications network (column 1, lines 6 – 8) and teaches data byte shrinking (column 4, lines 59 – 60, headers in the compressed IP datagrams are modified to take into account a reduction in the number of bytes [interpreted reduction of bytes as equivalent to byte shrink]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to utilize data byte shrinking as taught by Garcia in the system of Ackerman. The motivation would have been to mitigate the negative impact of uncompressed data on transmission resources (Garcia, Column 4, lines 14 – 16).
As to claims 2 and 11, the first plurality of different compression filters is the same as the second plurality of different compression filters (Para [0037], uncompressed data 238 is fed into a statistics collector for each enabled compression node [...] incoming data 238 may be directed to a delta compression statistics collector, a bitshaved compression statistics collector, a Run Length Encoding (RLE) compression statistics collector, a dictionary compression statistics collector; Para [0051], the statistics computation is made for each compression node type [...] the compressor then honors these decisions [...] to produce a compressed structure that may be serialized to a sequence of bits [interpreted same plurality of filters are used for second plurality]) and wherein the first sequence is different than the second sequence (Para [0040], applying various compression schemes, many different outputs, each output associated with a particular compression path or flow, may be generated for a given set of data [interpreted different sequence due to different generated outputs]).
As to claims 3 and 12, wherein at least one of the first plurality of different compression filters is selected from a group consisting of dictionary run-length encoding, dictionary run-length encoding of run-length encoding dictionaries, and week-of encoding (Para [0037], uncompressed data 238 is fed into a statistics collector for each enabled compression node [...] incoming data 238 may be directed to a delta compression statistics collector, a bitshaved compression statistics collector, a Run Length Encoding (RLE) compression statistics collector, a dictionary compression statistics collector).
As to claim 4, wherein at least one of the second plurality of different compression filters is selected from a group consisting of dictionary run-length encoding, dictionary run-length encoding of run-length encoding dictionaries, and week-of encoding (Para [0037], uncompressed data 238 is fed into a statistics collector for each enabled compression node [...] incoming data 238 may be directed to a delta compression statistics collector, a bitshaved compression statistics collector, a Run Length Encoding (RLE) compression statistics collector, a dictionary compression statistics collector).
As to claim 5, wherein the compression executor comprises an output data constructor configured to reduce a size of the compressed data set (Para [0093], filtering technique using RLE compression [...] filtering allows a subset of data to be isolated [...] reducing computational workload).
As to claim 6, an output header constructor construct metadata to be stored as part of the compressed data set (Para [0052]: The outputs of multiple statistics collection nodes may be combined when determining total predicted compression size at 430. For example, for dictionary compression, then the predicted size may be determined based upon a combined predicted size of values and keys, plus the predicted size of the dictionary compression header).
As to claims 7 and 13, the metadata includes a maximum width of all values in the compressed data set (Para [0052]: The outputs of multiple statistics collection nodes may be combined when determining total predicted compression size at 430. For example, for dictionary compression, then the predicted size may be determined based upon a combined predicted size of values and keys, plus the predicted size of the dictionary compression header).
As to claims 8 and 14, the metadata includes an algorithmic note for identifying a greatest common divisor among all elements of the compressed data set (Para [0073]: a compression engine selecting a compression node for uncompressed data, based upon predicted compressed sizes and associated statistics or other specified criteria from operation 240.. […] operations involving the bitshaved pathway are distinct from the remaining pathways. In general, the bitshaved data structure is produced by (1) subtracting the minimum value from each value, (2) either shifting by the number of bits determined by the bitwise statistics or scaling by the scale factor determined by the greatest-common-divisor of the differences between values, […]). 
As to claims 9 and 15, decompress the compressed data set, each element of the compressed data set is multiplied by the greatest common divisor (Para [0073]: a compression engine selecting a compression node for uncompressed data, based upon predicted compressed sizes and associated statistics or other specified criteria from operation 240.. […] operations involving the bitshaved pathway are distinct from the remaining pathways. In general, the bitshaved data structure is produced by (1) subtracting the minimum value from each value, (2) either shifting by the number of bits determined by the bitwise statistics or scaling by the scale factor determined by the greatest-common-divisor of the differences between values, […]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USP 8,838,593 (Apanowicz) discloses a relational database management system (RDBMS) in which analytical information about data in a database may be used in query planning and execution. The analytical information may be determined from the data by mathematical techniques. Basic analytical information about the data may be used to provide advanced analytical information (i.e., higher level, more organized information) about the data and relationships within the data.
USP 8,244,677 (Baron) discloses a data stream is divided into blocks and a reference or focal point is defined within a block. The focal point and associated data are encoded into a data structure having the highest byte in the focal point byte sequence, the position of the highest byte, CRC and the length of data between the focal point and the previous focal point and a pointer to the next focal point in the sequence.
USP 6,628,411 (Miller) discloses images are processed in an original page description form of data before it is rasterized. Image data of image data subset is filtered by comparing adjacent pixels. Adjacent pixels having identical color are coalesced into pixel blocks. Pixel blocks are output as filtered image data subset and restored to page description data set.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 5, 2022						/SHAHID A ALAM/                                                                                      Primary Examiner, Art Unit 2162